 1
2
3
4
 5
 6
 7

 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   PETER ERIC PIERMAN,                               Case No.: 3:19-cv-00679-BEN-MDD
12                                       Plaintiff,
                                                       ORDER DENYING DEFENDANTS
13   V.                                                MOTION TO DISMISS OR, IN THE
                                                       ALTERNATIVE, TO TRANSFER
14   STRYKER CORPORATION and
     HOWMEDICA OSTEONICS CORP,
15                                                     [Doc. No. 6]
                                      Defendants.
16
17
18          Presently before the Court is Defendants' Motion to Dismiss, or in the Alternative,
19   to Transfer. The Court has reviewed and considered all the briefing filed with respect to
20   Defendants Motion and concludes that oral argument is not necessary to resolve the
21   Motion. See Fed. R. Civ. P. 78. Defendants Motion is DENIED.
22                                         BACKGROUND
23          Plaintiff Peter Eric Pierman ("Plaintiff'), is a citizen of the State of California, who
24   resides in San Diego County. (Doc. No. 1 ~ 6.) Defendant, Stryker Corporation
25   ("Stryker") is a Michigan corporation with its principal place of business in Kalamazoo,
26   Michigan. Id.~ 7. Co-Defendant, Howmedica Osteonics Corp. ("HOC") is a New Jersey
27   Corporation which maintains its principal place of business in Mahwah, New Jersey. Id.
28   ~ 8.



                                                                                3: l 9-cv-00679-BEN-MDD
 1         Plaintiff alleges that he was offered a position as an associate sales consultant for
2    Stryker Craniomaxillofacial products in March 2016. As a condition of his employment,
3    he was required to sign an employment agreement ("Agreement") containing a restrictive
4    covenant in the form of a non-compete provision. Id.    ,r 8.
5          In 2018, Plaintiff was assigned to handle Stryker Trauma products in HOC's San
 6   Diego sales area. As before, Plaintiff was required to sign a new non-compete
 7   agreement, protecting the Defendants' trade secrets. 1 Id.   ,r 13, Ex. B.   The Agreement
 8   also provided that any litigation which arose out of Plaintiffs employment with HOC
 9   would be conducted exclusively in the State of New Jersey, that Plaintiff consented to the
10   jurisdiction of the courts in New Jersey, and that the Agreement would be interpreted.
11   under New Jersey law. 2 (Doc. No. 6 at 3 .) Due to its nationwide sales force and
12   legitimate interest in obtaining relative consistency and predictability in the legal
13   construction and interpretation of its agreements, HOC includes similar mandatory forum
14   selection clauses and governing law provisions in all of its agreements. Id. at 4.
15         On April 12, 2019, the Plaintiff provided notice that he was resigning from his
16   employment with HOC. (Doc. No. 1 ,r 24.). On that same day, his counsel sent a letter to
17   Defendants representing that Plaintiff was voiding the forum selection and choice oflaw
18
19
20   1
            The Stryker Non-Compete provision expressly states that it "supersedes any and all
21   prior agreements between the parties with respect to the matters addressed in this
     Agreement." Id. at 15.
22   2
            "8.2 Governing Law and Venue. Although I may work for [HOC] in various
23   locations, I agree and consent that this Agreement shall be interpreted and enforced as a
     contract of the applicable state listed on Attachment Bas ofmy date of termination and
24   shall be interpreted and enforced in accordance with the internal laws of the state without
25   regardto its conflict of law rules. In such circumstances, I agree and consent that any
     and all litigation between [HOC] and me relating to this Agreement will take place
26   exclusively in the state listed on Attachment B, and I consent to the jurisdiction of the
27   federal and/or state courts in the state listed on Attachment B. I consent to personal
     jurisdiction and venue in both such Courts and to service of process by United States
28   Mail or express courier service in any such action." (Doc. No. 6 at 3.)

                                                    2
                                                                                  3: 19-cv-00679-BEN-MDD
1    provisions contained in the Agreement and further notifying them that he intended to join
2    a competitor. (Doc. No. 6 at 4.) Thereafter, Plaintiff filed the instant action. Id.
3          Defendants now seek to have the case dismissed, or in the alternative, transferred
4    to New Jersey pursuant to 28 U.S.C. § 1404(a). Atlantic Marine Const. Co., Inc. v. US.
5    Dist. Court for W Dist. of Texas 571 U.S. 49, 59 (2013); see also Russel v. De Los
6    Suenos, No. 13-CV-2081-BENDHB, 2014 WL 1028882, at *8 (S.D. Cal. Mar. 17, 2014)
7    (dismissing case based on agreement's Mexico forum selection clause).
 8                                           DISCUSSION
9          Section§ 1404(a) provides that "[f]or the convenience of the parties and witnesses,
10   in the interest of justice, a district court may transfer any civil action to any other district
11   court or division where it might have been brought[.]" 28 U.S.C. § 1404(a). Section§
12   1404(a) "does not concern the issue whether and where an action may be properly
13   litigated. It relates solely to the question where, among two or more proper forums, the
14   matter should be litigated to best serve the interests of judicial economy and convenience
15   of the parties." Williams v. WinCo Foods, LLC, 2013 WL 211246, *2 (E.D. Cal. 2013)
16   (internal quotation marks omitted).
17          The court weighs multiple factors to determine whether a transfer of venue serves
18   the convenience of the parties and witnesses and promotes the interests of justice. See
19   Jones v. GNC Franchising, Inc., 211 F.3d 495, 498-99 (9th Cir.), cert denied, 531 U.S.
20   928 (2000); Lopez v. Chertoff, 2007 WL 2113494, *2 (N.D. Cal. 2007). "The presence of
21   a forum-selection clause, however, changes the analysis." Karl v. ZimmerBiomet
22   Holdings, Inc., 2018 WL 5809428, *1 (N.D. Cal. 2018). A forum-selection clause should
23   be enforced unless the party challenging enforcement of the provision can show it is
24   unreasonable. See MIS Bremen v. Zapata Off-shore Co., 407 U.S. 1, 10, 92 S. Ct. 1907,
25   1913 (1972). However, "[a] contractual choice-of-forum clause should be held
26   unenforceable if enforcement would contravene a strong public policy of the forum in
27   which suit is brought, whether declared by statute or by judicial decision." Id. at 15, 92
28   S. Ct. at 1916.

                                                     3
                                                                                  3: 19-cv-00679-BEN-MDD
 1   I. FORUM SELECTION CLAUSE.
2          "Given the weight accorded to forum selection clauses in a 28 U.S.C. § 1404(a)
·3 transfer analysis," the court first examines the enforceability of the forum selection
4    clause." See Rowsby v. Gulf Stream Coach, Inc., 2009 WL 1154130, *2 (C.D. Cal.
 5 2009). Forum selection clauses are "prima facie valid unless enforcement is
6    unreasonable." Id. (internal quotations omitted) (citing Bremen, 407 U.S. at 10, 92 S. Ct.
 7   at 1913). "[T]he party seeking to avoid a forum selection clause bears a 'heavy burden'
 8 to establish a ground upon which we will conclude the clause is unenforceable." Doe Iv.
 9 AOL LLC, 552 F.3d 1077, 1083 (9th Cir. 2009). A forum selection clause may be found
10   to be unenforceable if one of the following conditions is satisfied: "( 1) if the inclusion of
11   the clause in the agreement was the product of fraud or overreaching; (2) if the party
12   wishing to repudiate the clause would effectively be deprived of his day in court were the
13 · clause enforced; and (3) if enforcement would contravene a strong public policy of the
14   forum in which suit is brought." Holland Am. Line Inc. v. Wartsila N Am., Inc., 485 F.3d
15   450, 457 (9th Cir. 2007) (internal quotation marks omitted).
16         Here, Plaintiffs agreement with Defendant, which he signed on February 1, 2018,
17   contains the following forum selection clause: "[ A]ll litigation between [HOC] and me
18   [Plaintiff] relating to this Agreement will take place exclusively in the state listed on
19   Attachment B[.]" (Doc. No. 6 at 3.) It also states that "this agreement shall be
20   interpreted and enforced as a contract of the applicable state listed on Attachment B[.]"
21   Id. Attachment B indicates that either New Jersey or Michigan law should be applied,
22   depending upon the entity that employed Plaintiff at the time of his resignation. Id.
23          Plaintiff argues that the forum selection clause is unenforceable because it
24   contraven'es "the strong public policy of California" set forth in California Labor Code §
25   925 of litigating "California-centric" labor disputes within the state. (See Doc. No. 20 at
26   18.) Defendant responds that§ 925 does not apply because "28 U.S.C. § 1404 preempts
27   state laws (such as Labor Code § 925) that purport to void forum selection clauses,
28

                                                    4
                                                                                3: l 9-cv-00679-BEN-MDD
 1 prohibiting federal courts from giving them weight under that statute." (Doc. No. 22 at
2    1.)
3          First, before embarking on the § 1404 analysis, the court must determine whether
4    there is a "contractually valid forum-selection clause." At!. Marine Constr. Co., Inc. v.
 5   the US. Dist. Ct.for W Dist. a/Texas, 571 U.S. 49, 62 n. 5, 134 S. Ct. 568,581 n. 5
6    (2013) ("Atlantic Marine"); See Moretti v. Hertz Corp., 2014 WL 1410432, *2 (N.D. Cal.
 7   2014) (noting that before engaging in analysis of forum selection clause pursuant to
 8 Atlantic Marine, a "[c]ourt must first determine whether a valid forum-selection clause
 9   exists within the subject contract"); Trendsettah USA v. Swisher Int'! Inc., 2015 WL
10   12697653, *2 (C.D. Cal. 2014) ("Before the court may consider the impact of any forum
11   selection clause on plaintiffs choice of forum and the motion to transfer, it must first
12   determine whether a contract exists and, if so, whether it contains the forum selection
13   clause at issue.") (internal quotation marks omitted). In other words, "[t]o determine the
14   enforceability of a forum selection clause, a federal court must [first] ask whether a
15   contract existed under state law." Kellerman v. Interisland Launch, 2015 WL 6620604,
16   *3 (W.D. Wash. 2015); Glob. Power Supply, LLC v. Acoustical Sheetmetal Inc., 2018
17   WL 3414056, *2 (C.D. Cal. 2018) ("Although federal law governs the interpretation and
18   enforcement of forum selection clauses, state law governs contract formation and the
19   interpretation of an agreement's terms.") (internal quotation marks omitted).
20         Section 925 provides that "[a]n employer shall not require an employee who
21   primarily resides and works in California, as a condition of employment, to agree to a
22   provision that would do either of the following: (1) [r]equire the employee to adjudicate
23   outside of California a claim arising in California [or] (2) [d]eprive the employee of the
24   substantive protection of California law with respect to a controversy arising in
25   California." Cal. Lab. Code§ 925(a). "Any provision of a contract that violates
26   subdivision (a) is voidable by the employee, and if a provision is rendered void at the
27   request of the employee, the matter shall be adjudicated in California and California law
28   shall govern the dispute." Cal. Lab. Code§ 925(6). Section§ 925 further provides that it

                                                   5
                                                                              3: l 9-cv-00679-BEN-MDD
 1 "shall apply to a contract entered into, modified, or extended on or after January 1,
2    2017." Cal. Lab. Code§ 925(f).
3          Here, there is no dispute that Plaintiff is a California citizen who resides and works
4    in San Diego, California. (Doc. No. 1 at 3 .) Next, Plaintiff signed the Agreement as a
5    condition of his employment on February 1, 2018. Id. February 1, 2018, is after January
6    1, 2017, the effective date of§ 925. (See Doc. No. 20 at 1-2.) Finally, Plaintiff was not
 7   represented by counsel when he signed the Agreement. Id.
 8         Considering the aforementioned facts, it is clear that § 925 not only applies, but the
 9   forum selection clause, in this case, violates both prongs of§ 925(a) by (1) requiring
10   labor disputes that arise within California to be adjudicated in another state, and (2) by
11   imposing another state's laws on California employees. See Cal. Labor Code§ 925. In
12   other words, the clause violates "California's strong public policy against enforcing
13   forum-selection clauses in employment agreements." 3 Karl, 2018 WL 5809428, at *3; cf.
14   Jones v. GNC Franchising, Inc., 211 F:3d 495, 498 (9th Cir. 2000) ("[Bremen] teaches
15   that a strong public policy may be declared by statute.") (citing MIS Bremen, 407 U.S. at
16   15, 92 S. Ct. at 1916) (internal quotation marks. omitted).
17         Lastly, Defendant's assertion that§ 925 is preempted, is unconvincing. 4 See
18   Stewart Organization, Inc. v. Ricoh Corp.487 U.S. 22 (1988). The Court concurs that
19
20
     3
21          "In an analogous context, [the Ninth Circuit] made unenforceable a forum-
     selection clause due to California's strong public policy as expressed in an analogous .
22   statute[.]" Karl, 2018 WL 5809428, at *2 (citing Jones, 211 F.3d at 498) (concluding
23   that, "[b]y voiding any clause in a franchise agreement limiting venue to a non-California
     forum for claims arising under or relating to a franchise located in the state ... [California
24   Business and Professions Code] § 20040.5 expresses a strong public policy of the State of
25   California to protect California franchises from the expense, inconvenience, and possible
     prejudice of litigating in a non-California venue").
26   4
             The Supreme Court has been clear that these matters are fundamentally state law
27   concerns which must be respected by federal courts sitting in di~ersity under the Erie
     Doctrine. Erie R. Co. v. Timpkins, 304 U.S. 64 (1938). Even in the context of the broad
28   preemptive swathe under the FAA, this principle holds true. First Options of Chicago,
                                                   6
                                                                               3: l 9-cv-00679-BEN-MDD
 1 "[t]he holding of Stewart is very narrow and does not impact in any way the continuing
2    applicability of the Bremen analysis." (Doc. No. 20 at 16.) Specifically, the Ninth
3    Circuit in Jones v. GNC Franchising, Inc., 211 F .3d 495 (9th Cir. 2000), explicitly held
4 that, under Bremen, a forum selection clause that is rendered void by a state statute is
5    invalid and unenforceable. Id. at 497-98. Moreover, the court in Jones went on to hold,
6    consistent with Stewart, that in the context of a § 1404 analysis, California's strong
7    public policy of providing a protective local forum for its own citizens was a relevant and
 8   important factor, among others, to be considered in denying a motion for transfer of
 9   venue under§ 1404(a). See Id.
10         Accordingly, given that the agreement at issue "falls within Section§ 925's orbit
11   and contravenes California's strong public policy against litigating labor disputes out-of-
12   state[,]" "[the] forum-selection clause [in Plaintiffs contract] is unreasonable ... and
13   shall not be enforced. Nor shall the choice of law provision, for the same reasons." Karl,
14   2018 WL 5809428, at *4.
15   II. CONVENIENCE AND FAIRNESS FACTORS.
16         "Because the forum-selection clause has been found to be unenforceable, this order
17   considers the factors of§ 1404(a) to decide the defendant['s] motion to transfer[,]" Karl,
18   2018 WL 5809428, at *5, ratherthan engaging in a modified Atlantic Marine analysis.
19         To determine whether to exercise their "broad discretion" to transfer venue under§
20   1404, Amini Innovation Corp. v. JS Imports, Inc., 497 F. Supp. 2d 1093, 1108 (C.D. Cal.
21   2007), district courts weigh various factors of "convenience and fairness." Jones, 211
22   F.3d at 498. While there is no definitive list, courts typically look to some or all of the
23   following factors to determine whether transfer to the alternative forum is proper: ( 1) the
24
25
26   Inc. v. Kaplan, 514 U.S. 938 (1995) ("When deciding whether the parties agreed to
27   arbitrate a certain matter (including arbitrability), courts generally ... should apply
     ordinary state-law principles that govern the formation of contracts."). (Doc. No. 20 at
28   17 n. * 6.)
                                                    7
                                                                               3: 19-cv-00679-BEN-MDD
 1 plaintiff's choice of forum; (2) the convenience of the parties; (3) the convenience of the
2    witnesses; (4) the ease of access to the evidence; (5) the familiarity of each forum with
3    the applicable law; (6) the feasibility of consolidation of other claims; (7) any local
4    interest in the controversy; (8) the relative court congestion in each forum; and (9) the
 5   availability of compulsory process. See Decker Coal Co. v. Commonwealth Edison Co.,
 6   805 F.2d 834, 843 (9th Cir. 1986); Atlantic Marine, 571 U.S. at 62 n. 6, 134 S. Ct. at 581
 7   n. 6 (describing "[f]actors relating to the parties' private interests" and "[p]ublic-interest
 8   factors" for a court to consider in determining whether to transfer an action; Jones, 211
 9   F.3d at 498-99 (same).
10         The Court first considers Plaintiff's choice of forum, which is "generally
11   accorded" "great weight[.]" Lou v. Belzberg, 834 F.2d 730, 739 (9th Cir. 1987), cert.
12   denied, 485 U.S. 993 (1988). However, the weight granted to "plaintiff's chosen venue is
13   substantially reduced where [it] ... lacks a significant connection to the activities alleged
14   in the complaint." Williams v. Bowman, 157 F. Supp. 2d 1103, 1106 (N.D. Cal. 2001)
15   (internal quotation marks omitted).
16          Defendant contends the forum selection clause is valid under Federal law because
17   § 1404 "leaves no room for the operation of state laws which purport to void forum
18   selection clauses or otherwise render them ineffective." (Doc. No. 22 at 8.) Moreover,
19   even if this Court were to disregard Stewart and use state law to determine whether a
20   forum selection clause exists, the cases relied upon by Plaintiff to argue that California
21   state law should govern are also distinguishable because they involved allegations that
22   some defect occurred in the process of contract formation. See Moretti v. Hertz Corp.,·
23   No. C 13-02972, 2014 WL 1410432, at *2-3 (N.D. Cal. April 11, 2014) (whether a party
24   received notice and agreed to a forum selection clause at the time of contract formation.)
25   The Court disagrees.
26          Here, as in Karl,
27          Defendant['s] corporate headquarters may be [outside of California] but,
            defendant[] hired [a] California citizen[] as [a] sales representative[] and
28

                                                     8
                                                                                3: l 9-cv-00679-BEN-MDD
 1         implemented policies that allegedly violate California labor laws. That
           defendant[] [is] headquartered [outside of California] does not negate the
2
           local impact of [its] decisions when they are implemented elsewhere.
3          Moreover, as pied in plaintiffls'] complaint, the operative facts of this action
           occurred within California which has a strong interest in adjudicating labor
4
           disputes within the forum. Plaintiff has established significant contacts
5          between the chosen forum and the allegations of his complaint.
 6
 7   2018 WL 5809428, at 5 (internal citations and quotation marks omitted); See Schultz v.
 8 Hyatt Vacation Mktg. Corp., 2011 WL 768735, *5 (N.D. Cal. 2011) (similar). Thus,
 9   Plaintiffs choice of forum weighs heavily against transfer.
10         The Court next considers the convenience of the parties. Given that Defendant
11   employed Plaintiff in California, (see Doc. No. 1 at ,r,r 2, 6, 12, and 13), aside from
12   asserting that it seeks "relative consistency and predictability in the legal construction and
13   interpretation of its agreements", Defendant has not demonstrated that litigating in
14   California would be an inconvenience. (Doc. No. 6 at4.) Plaintiff, on the other hand, is
15   a California citizen. (Doc. No. 1 ,r 2.) He would be inconvenienced by having to travel
16   to New Jersey, the district to which Defendant seeks transfer. (Doc. No. 20 at 14.) Thus,
17   this factor weighs heavily against transfer.
18         As for the convenience of non-party witnesses, ease of access to evidence, and
19   docket congestion, the Defendant does not even address these factors, and Plaintiff
20   merely provides them lip-service, (see, generally, Doc. No. 20 at 13-14) so the Court
21   finds them to be neutral.
22         The next factor, familiarity with governing law, weighs slightly against transfer.
23   This case involves only one state law claim. (See Doc. No. 1 ,r,r 29 - 37.) Given the
24   Court's finding that the choice of law provision of the contract is unenforceable, the
25   Plaintiffs claims under§ 925 will be governed by California law. See Cal. Labor Code§
26   925(b) ("[I]f a provision is rendered void at the request of the employee, ... California
27   law shall govern the dispute."); (Doc. No. 1 ,r,r 29-37.) While this district and the District
28   of New Jersey are equally familiar with federal law, "this district is more familiar with

                                                    9
                                                                               3: 19-cv-00679-BEN-MDD
 1 the state laws underlying the California ... claims. But since other federal courts are fully
2    capable of applying California law, this factor weighs only slightly against transfer.''
3 Karl, 2018 WL 5809428, at *6.
4          Finally, the Court considers the local interest in the controversy. Here,
5    "California's strong public policy as discussed in the above forum-selection analysis ...
6    shows that the local interest in adjudicating this action is great. Section § 925 expresses
7    California's interest in preventing contractual circumvention of its labor law -tipping the
 8 scales against transfer." Karl, 2018 WL 5809428, at *7 (denying motion to transfer
 9 under§ 1404 after finding forum selection clause unenforceable under§ 925 and that
10   plaintiffs choice of forum parties' convenience, familiarity with governing law, and local
11   interest in controversy weighed against transfer).
12         In sum, even assuming, arguendo, that this case could have been brought in New
13   Jersey, consideration of the§ 1404(a) convenience factors weighs against transfer.
14   Plaintiff filed the instant action in this District, and his choice is afforded great weight.
15   Three of the§ 1404(a) factors - convenience of the parties, governing law, and local
16   interest in the controversy - weigh against transfer, and none of the others favor transfer.
17   Given that the balance of factors weighs against transfer, the Court finds that Defendants
18   have not met their burden to make a "strong showing of inconvenience to warrant
19   upsetting the plaintiffts'] choice of forum." Decker, 805 F.2d at 843.
20                                          CONCLUSION
21          Based on the foregoing, IT IS ORDERED THAT:
22          1. Defendants Motion to Dismiss, or in the Alternative, Transfer is DENIED.
23          2. Defendant shall file an answer to the Compla·         o later than February 3, 2020.
24          I'F IS SO ORDERED.
25   Dated: January ffe2020
26
27
28

                                                     10
                                                                                 3: 19-cv-00679-BEN-MDD
